DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0189060 to Takasugi; in view of US 2019/0197964 to Cho et al.; further in view of US 2017/0287425 to Koo et al.

As per claim 1, Takasugi teaches a display device comprising: 
a display unit (Fig. 1, 10) comprising gate lines (Fig. 1, 17/18) and pixels (Fig. 2) electrically coupled to the gate lines; 
a timing controller (Fig. 1, 11); 
a clock generator configured to generate a plurality of clock signals having different phases (Figs. 6 and 9, means for generating SCCLK/SECLK)
a gate driver configured to generate gate signals based on the plurality of clock signals, and to sequentially provide the gate signals to the gate lines (Figs. 6 and 9, paragraphs 79-80).
Takasugi does not teach the timing controller configured to generate an on-clock signal, an off-clock signal, an enable signal, and a common signal and the plurality of clock signals generated based on the on-clock signal and the off-clock signal, when the enable signal has a first voltage level.
Cho et al. teach 	the timing controller (Fig. 4, 400-2) configured to generate an on-clock signal (Fig. 4, ON_CLK), an off-clock signal (Fig. 4, OFF_CLK), an enable signal (Fig. 4, PDRW), and a common signal (Fig. 4, GST) and the plurality of clock signals (Fig. 4, SSCLK/SECLK/CRCLK) generated based on the on-clock signal and the off-clock signal, when the enable signal has a first voltage level (Fig. 3, when PDRW is low, clock signals are being generated).
It would have been obvious to one of ordinary skill in the art, to modify the device of Takasugi, so that the timing controller is configured to generate an on-clock signal, an off-clock signal, an enable signal, and a common signal and the plurality of clock signals are generated based on the on-clock signal and the off-clock signal, when the enable signal has a first voltage level, such as taught by Cho et al., for the purpose of reducing EMI and manufacturing costs.
Takasugi and Cho et al. do not teach wherein all of the clock signals have a same level at a same tome due to a common pulse.
Koo et al. teach wherein the clock generator is to insert a common pulse into each of the plurality of clock signals based on the common signal (Fig. 5, CPV is inserted), when the enable signal has a second voltage level different from the first voltage level (Fig. 5, when blanking enable signal BEN is high), wherein all of the clock signals have a same level at a same time due to the common pulse (Fig. 5, CLK1 and CLK2 have a same level due to the CPV pulses, as per Fig. 4, the clock signals are transferred to the output of the shift register and are analogous to the clock signals in Fig. 6 of Takasugi).
It would have been obvious to one of ordinary skill in the art, to modify the device of Takasugi and Cho et al., so that all of the clock signals have a same level at a same time due to a common pulse, such as taught by Koo, for the purpose of implementing the vertical blanking period


As per claim 2, Takasugi, Cho and Koo et al. teach the display device of claim 1, wherein the common signal comprises first pulses having a turn-on voltage level, wherein the first pulses are repeated at a first time interval (Cho, Fig. 3, it is implicitly stated that VST repeats every frame period), wherein the on-clock signal comprises second pulses having the turn-on voltage level in a period in which the common signal has a turn-off voltage level, and wherein the second pulses are repeated at a second time interval that is shorter than the first time interval in the period in which the common signal has the turn-off voltage level (Fig. 3, ON_CLK is repeated every horizontal period).

	
	As per claim 7, Takasugi, Cho and Koo et al. teach the display device of claim 1, wherein the clock generator comprises: a masking circuit (Cho, Fig. 4, 520) configured to generate a modulated on-clock signal by masking at least some pulses of the on-clock signal based on the enable signal having the second voltage level (Cho, Fig. 4, 508 modulates ON_CLK based on PDRW); a first clock generation circuit configured to generate reference clock signals based on the modulated on-clock signal and the off-clock signal (Cho, Fig. 4, 508/510); a second clock generation circuit configured to generate the common pulse based on the enable signal having the second voltage level and the common signal (Cho, Fig. 4, 508/510/512/514 are used to generate the common pulses based on GST and PDRW; Koo, Fig. 5); and a third clock generation circuit configured to generate the plurality of clock signals by inserting the common pulse into the reference clock signals (Koo, Fig. 5).

	As per claim 8, Takasugi, Cho and Koo et al. teach the display device of claim 7, wherein at least some of the plurality of clock signals overlap with a period in which the enable signal has the second voltage level (Cho, Fig. 5, SCCLK overlaps with high PDRW).

	As per claim 11, Takasugi, Cho and Koo et al. teach the display device of claim 1, wherein the gate driver comprises a plurality of stages (Takasugi, Fig. 11) configured to respectively generate the gate signals, wherein each stage of the plurality of stages is configured to generate a carry signal based on a previous carry signal of a previous stage (Takasugi, Fig. 6, carry(i-3)) and a carry clock signal (Takasugi, Fig. 6, CRCLK), and to generate a scan signal based on the previous carry signal and a scan clock signal (Takasugi, Fig. 6, SCCLK), wherein the scan signal is included in one or more of the gate signals, wherein the carry clock signal and the scan clock signal are included in the plurality of clock signals, and wherein the clock generator comprises: a first sub-level shifter (Takasugi, Fig. 6, Tpu_SC/Tpd_SC) configured to generate the scan clock signal based on the on-clock signal, the off-clock signal, the enable signal, and the common signal (Cho, Fig. 4); and a second sub-level shifter (Takasugi, Fig. 6, Tpu_CR/Tpd_CR, Cho; Fig. 4, 520/540) configured to generate the carry clock signal based on the on-clock signal, the off-clock signal, and the enable signal (Cho, Fig. 4).

	As per claim 12, Takasugi, Cho and Koo et al. teach the display device of claim 11, wherein the second sub-level shifter comprises: a masking circuit (Cho, Fig. 4, 508) configured to generate a modulated on-clock signal by masking at least some pulses of the on-clock signal based on the enable signal having the second voltage level; and a first clock generation circuit (Cho, Fig. 4, 540) configured to generate a carry clock signal based on the modulated on-clock signal and the off-clock signal.

	As per claim 13, Takasugi, Cho and Koo et al. teach the display device of claim 1, wherein the gate driver is to concurrently generate the gate signals having a turn-on voltage level, based on the common pulse (Takasugi, Fig. 9, during BDI period, gate signals are concurrently at the high level; Koo, Fig. 5).

	As per claim 14, Takasugi, Cho and Koo et al. teach the display device of claim 13, further comprising a data driver (Takagusi, Fig. 1, 12) configured to supply a data signal to the pixels, wherein, the data driver is to provide a black data signal corresponding to a black image to at least some of the pixels in a period in which the gate signals concurrently have the turn-on voltage level (Takasugi, Fig. 4).
	

Allowable Subject Matter

Claims 3-5, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 -20 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694